Citation Nr: 0522680	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury to muscle group XXI, thoracic muscle group - muscles 
of respiration, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for pleural 
residuals of perforating gunshot wound of the right thoracic 
cavity with retained foreign body, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Jesse T. Boone, Jr., Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
Initially increased separate ratings of 10 percent for muscle 
damage and pleurisy were denied.  Subsequently a 30 percent 
rating was assigned for pulmonary impairment under 38 C.F.R. 
§ 4.97, Code 6845.  The 10 percent rating for damage to 
muscle group XXI was confirmed.  Appeal has been taken from 
these determinations.

It is also noted that by recent rating action, a 10 percent 
rating for a painful scar under the right scapula was 
granted.  There has been no disagreement with that action and 
the issue is not otherwise before the Board for appellate 
review.


FINDINGS OF FACT

1.  A 10 percent rating has been assigned for missile damage 
to Muscle Group XXI since August 1967.  This rating is 
protected from reduction.

2.  Current rating criteria prohibit separate ratings for 
pulmonary impairment and damage to Muscle Group XXI.

3.  No claim of error has been made in any rating action not 
currently under appeal.

4.  Pulmonary impairment due to pleural residuals of 
perforating gunshot wound of the right thoracic cavity with 
retained foreign body is not characterized by such severe 
pulmonary dysfunction as FEV1 of 40 to 55 percent predicted; 
FEV- 1/FVC of 40 to 55 percent; or DLCO (SB) of 56 to 65 
percent of predicted.  

5.  The pleural residuals of perforating gunshot wound of the 
right thoracic cavity with retained foreign body disability 
picture is not so exceptional or unusual as to render 
impracticable the regular schedular standards.  Related 
factors such as marked interference with employment or 
frequent periods of hospitalization are not shown.

CONCLUSIONS OF LAW

1.  The schedular requirements for 10 percent rating, are 
protected from reduction, but a separate increased rating for 
damage to Muscle Group XXI and pulmonary function impairment 
is precluded by law.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5321 and 4.97, 
Code 6843-6845 Note 3 (2004).

2.  The criteria for a rating in excess of 30 percent for 
pleural residuals of perforating gunshot wound of the right 
thoracic cavity with retained foreign body are not met, and a 
basis for referral for extraschedular consideration has not 
been shown.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6843-6845 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in April 2003.  This development letter appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claim.  The letter also 
informed the veteran with specificity what would be required 
for his claims for increased evaluations for residuals of 
injury to muscle group XXI, and for pleural residuals of 
perforating gunshot wound of the right thoracic cavity with 
retained foreign body, to be granted, and explicitly asked 
the veteran to submit pertinent evidence he had, particularly 
any private medical records, and to inform of the existence 
of any additional evidence that would further his claims, 
including in particular any medical evidence demonstrating 
increased disability.  By that letter as well as by a 
November 2000 statement of the case, and supplemental 
statements of the case in January 2005, April 2005, and May 
2005, as well as by August 2000 and January 2005 rating 
actions, the veteran was informed of evidentiary and 
procedural development in the course of his appeal, and of 
evidentiary bases for current ratings assigned.  

VA treatment and examination records have been obtained and 
associated with the claims folder.  Service medical records 
are contained within the claims folder and inform of the 
nature of the veteran's residuals of injury to muscle group 
XXI.  No further unrequested or unobtained treatment records 
have been reported by the veteran, and there is no indication 
that pertinent evidence has not been obtained.  

The veteran was afforded the opportunity of hearings to 
provide testimony supportive of his claim, but he declined to 
testify, as indicated by his failure to check appropriate 
boxes on his VA Form 9 received in December 2000.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication in August 2000 occurred prior to promulgation of 
the VCAA.  Id.  The Board notes, however, that 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are still applicable, 
including provisions pertaining to when notice is issued.  In 
this instance, however, the Board finds that the appellant 
was provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claims.  The Court 
has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v.  
Brown, 7 Vet. App. 55 (1994).

A disability rating in effect for 20 or more years will not 
be reduced in the absence of a showing that the rating was 
based on fraud.  38 C.F.R. § 3.951.

Increased Rating for Muscle Group XXI Injury

The veteran is currently rated 10 percent disabling for 
residuals of gunshot wound to the right chest wall, affecting 
muscle group XXI, the muscles of respiration.  This rating 
has been in effect since August 1967, and as such, is 
protected from reduction.  38 C.F.R. § 3.951.  According to 
Code 5321, Muscle Group XXI functions in the muscles of 
respiration, thoracic muscle group.  A 10 percent rating is 
assigned for moderate disability from muscle injury.  A 20 
percent rating is in order for severe or moderately severe 
disability from muscle injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5321.  

At the time of the original grant of service connection 
separate 10 percent ratings for moderate damage to Muscle 
Group XXI and for pulmonary impairment, rated as pleurisy 
under Code 6810, were assigned.  Both ratings were effective 
from August 1967.  Rating criteria at that time did not 
prohibit separate ratings in these circumstances.

Subsequently, following a request for increased ratings, 
reportedly received in mid 1997, an increased rating was 
assigned (as discussed in greater detail below) under 
38 C.F.R. § 4.97, Code 6843-6845.  These new pulmonary 
criteria became effect in 1996 and are now for application.  
Residuals of traumatic chest injury are rated under these 
provisions, based on pulmonary impairment as determined by 
pulmonary function testing.  A thirty percent rating has been 
assigned under these provisions.

As pertains to the instant issue, the Code provides, in Note 
3, as follows:  Gunshot wounds of the pleural cavity with 
bulled or missile retained in lung, pain or discomfort on 
exertion, or with scattered rales of some limitation of 
excursion of diaphragm or lower chest expansion shall be 
rated at least 20 percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97 Code 6843-6845 Note 3 
(emphasis added).

Therefore, while the 10 percent rating assigned for Muscle 
Group XXI is protected from reduction, current law prohibits 
a further increased separate ratings under those provisions 
in view of the increased rating assigned for the pulmonary 
impairment.  This appears to be the appropriate rating for 
the pulmonary impairment.  As noted, a separate compensable 
rating for scarring under the right scapula has been 
separately assigned and is not otherwise at issue.  The Board 
is bound by the regulations of the VA.  38 U.S.C.A. § 7104.  
Finally, it is noted that there is currently on file no 
contention that the earlier ratings were at error or 
otherwise are at issue in this appeal.

Increased Rating for Pleural Residuals of Perforating Gunshot 
Wound of the Right Thoracic Cavity with Retained Foreign Body

Disability ratings for coexisting respiratory conditions will 
not be combined.  Rather, the dominant respiratory condition 
will be rated based on the respiratory impairment presented.  
38 C.F.R. § 4.96 (2004).  Thus, in this case, the veteran's 
respiratory impairment consists of residuals of an old 
gunshot wound the right chest with some effect on pulmonary 
functioning.  The veteran has been assessed as having 
restrictive and obstructive components to his current 
respiratory impairment, but because the restrictive component 
predominates, based on pleura residuals restricting lung 
functioning, the condition is rated on that basis.  

The veteran's service-connected disability, residuals of 
perforating gunshot wound of the right thoracic cavity with 
retained foreign body, is currently evaluated at a 20 percent 
level under 38 C.F.R. § 4.97, and should be rated under 
Diagnostic Code 6843, for "traumatic chest wall defect, 
pneumothorax, hernia, etc."  The Board notes that the RO has 
rated the condition under Diagnostic Code 6845, for pleurisy, 
based on the residuals of gunshot wound to the right base 
with effusion.  Whether the rating is done under Diagnostic 
Code 6843 or 6845 is immaterial, since pleural cavity 
injuries and other disorders under Diagnostic Codes 6840 
through 6845 are evaluated under a general rating formula for 
restrictive lung disease.  The same rating is assigned under 
this general rating formula no matter which of the various 
diagnostic codes is used, since the rating is based on 
impairment of pulmonary functioning.  

Under the rating criteria, restrictive lung disease is 
primarily rated according to the degree of impairment on 
pulmonary function tests.  A 10 percent rating is warranted 
where pulmonary function testing reveals that forced vital 
capacity in one second (FEV1) is 71 to 80 percent predicted; 
FEV1 to forced vital capacity (FEV1/FVC) is 71 to 80 percent; 
or where diffusion capacity of the lung for carbon dioxide by 
single breath method (DLCO (SB)) is 66 to 80 percent of 
predicted.  A 30 percent rating is warranted where pulmonary 
function testing reveal that FEV1 is 56 to 70 percent 
predicted; FEV1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent of predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveal that FEV1 
is 40 to 55 percent predicted; FEV- 1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent of predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2004).

A note associated with Diagnostic Code 6843 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  The Board observes that this note is 
applicable to the veteran's claim because it may be assumed 
that the site of the retained fragment causes some limitation 
of excursion of the diaphragm.  Because the veteran has 
already been assigned a 30 percent disability rating for this 
restrictive lung disease, this requirement of at least a 20 
percent evaluation has been met.  

January 2002 VA pulmonary function testing (post 
bronchodilator) revealed FEV1 of 74 percent predicted, and 
FEV1/FVC of 62 percent of predicted, with DLOC (SB) of 87 
percent of predicted.  

April 2005 pulmonary function testing (post bronchodilator) 
revealed FEV1 of 63 percent predicted, and FEV1/FVC of 77 
percent of predicted, with DLOC (SB) of 74 percent of 
predicted.  

Mechanically applying applicable rating criteria, with Board 
notes that a 30 percent disability rating would be warranted 
based on the FEV1 upon testing in April 2005, or based on the 
FEV1/FVC upon testing in January 2002.  No reading from 
either test was low enough to warrant the next-higher 60 
percent evaluation for the veteran's pleural residuals of 
perforating gunshot wound of the right thoracic cavity with 
retained foreign body.  

An interpretation of the spirometry/pulmonary function 
testing, as provided by a VA examiner in April 2005, informs 
that the veteran has a mild restrictive defect and mild 
impairment in diffusion capacity, with no air flow 
obstruction or response to bronchodilators.  The examiner 
noted that the findings could be explained by obesity, or 
could be correlated with interstitial lung disease.  

In the veteran's March 2005 VA Form 9, the veteran's 
representative contended that the veteran should be granted a 
higher evaluation for his pleurisy because he had labored 
breathing due to his pleurisy when performing his work duties 
delivering mail.  The Board does not find such a level of 
impairment of respiratory functioning - shortness of breath 
upon such prolonged physical activity as mail delivery - to 
be inconsistent with the rating assigned.  The rating 
assigned, as noted, is based on pulmonary function testing, 
and no indication has been presented of inadequacy of that 
basis of rating the veteran's disability in this case.  

The Board finds that these results have adequately supported 
the assigned 30 percent disability rating, and evidence 
supporting an increased evaluation to 60 percent disabling 
has not been presented, beyond the veteran's assertion of the 
presence of disability warranting such an increase.  The 
pulmonary function testing results are also consistent with 
complaints and findings upon recent treatments as reflected 
in records within claims folder. The veteran's assertions 
cannot be accepted as clinical support for an increased 
evaluation.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
the preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for pleural residuals 
of perforating gunshot wound of the right thoracic cavity 
with retained foreign body, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Extraschedular Consideration

The RO has considered both the appealed increased rating 
claims on both schedular and extraschedular bases.  The Board 
now also considers extraschedular ratings for both appealed 
claims.  However, neither muscle group XXI injury residuals 
nor pleural residuals of perforating gunshot wound of the 
right thoracic cavity with retained foreign body warrant 
extraschedular ratings because the schedular ratings 
adequately contemplate the disability for which compensation 
is being assigned, and extraschedular criteria are not shown.  
The regulatory criteria for extraschedular consideration are 
as follows:

The governing norm in these 
exceptional cases is: A finding that 
the case presents such an exceptional 
or unusual disability picture with 
such related factors as marked 
interference with employment or 
frequent periods of hospitalization 
as to render impractical the 
application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (2004).  No such exceptional or 
unusual disability picture - so as to render impracticable 
the regular schedular standards, with related factors such as 
marked interference with employment or frequent periods of 
hospitalization - has been shown.  Hence, referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Services, for extraschedular consideration is not 
warranted for either appealed disability.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

An evaluation in excess of the protected 10 percent for 
damage to Muscle Group XXI is precluded by law.

Entitlement to an increased rating above the 30 percent 
currently assigned for pleural residuals of perforating 
gunshot wound of the right thoracic cavity with retained 
foreign body is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


